Citation Nr: 1646223	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to June 29, 2016 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a videoconference hearing before the Board in April 2016; however, in March 2016, the Veteran withdrew his request for a hearing. 

The issue was remanded for further development in April 2016.  An increased disability rating of 50 percent was granted in an August 2016 rating decision effective June 29, 2016.  The case has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 29, 2016, the Veteran's PTSD with MDD was manifested by symptoms consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).

2.  From June 29, 2016, the Veteran's PTSD with MDD was manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; deficiencies in most areas or total social and occupational impairment were not shown. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent prior to June 29, 2016 and in excess of 50 percent thereafter, for PTSD with MDD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2015); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service treatment records, and VA examination reports.  The Veteran has specifically stated that he does not receive treatment for his psychiatric disabilities from either VA or private medical facilities.  Therefore, no additional treatment records may be obtained.  

The Board also notes that actions requested in the prior remand have been undertaken to the extent possible.  The Veteran was afforded a VA examination and VA medical records were obtained.  In a June 2016 letter he was asked to submit information and release forms concerning current treatment.  He did not respond.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Higher Disability Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment      of the examination.  38 C.F.R. § 4.126(a).  

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy,    or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran's service-connected PTSD with MDD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which utilizes the General Rating Formula for Mental Disorders.  

Under this Formula, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes            or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Id.

A July 2012 rating decision granted service connection for PTSD with MDD and assigned a 30 percent evaluation effective April 9, 2012.  An August 2016 rating decision increased the evaluation to 50 percent effective June 29, 2016.  

The Veteran acknowledged that he received no treatment and was on no medication for his psychiatric disabilities.  In his lay statements of August 2012 and May 2013, the Veteran noted that his PTSD affected his relationship with his spouse, children, and family, and that he struggled with mood swings, difficulty concentrating, anxiety, anger, difficulty sleeping, and feelings of overwhelming sadness.  He noted that his psychiatric disabilities affect his sleep, thoughts, and moods.  He reported struggles with feelings of hopelessness, with focus and concentration, and with short and long term memory.  He noted anger, avoidance, and isolation.  

The Veteran was afforded a VA examination in June 2012.  At that time, the examiner diagnosed chronic PTSD and recurrent mild MDD.  The examiner     found occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported frequent inappropriate social interactions and that he did not participate in family gatherings or have many   close friends.  The Veteran had been married for 62 years.  He had one child and maintained a good relationship with him.  He had no hobbies and belonged to no organizations.  The Veteran maintained a job driving a garbage truck for 24 years, retiring at age 65.  The examiner noted recurrent and distressing recollections of   the Veteran's trauma and recurrent distressing dreams of the event.  The Veteran also reported flashbacks.  He presented with avoidance, diminished interest in or participation in significant activities, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted the Veteran's symptoms to include depressed mood, chronic sleep impairment, mild memory loss, and suicidal ideation.  He specifically noted no other symptoms present.

Regarding the effect of the Veteran's service-connected psychiatric disabilities on his ability to engage in substantially gainful employment, disregarding age or any physical conditions, the examiner found that the Veteran was currently able to function in any occupational setting including general employment settings, sedentary employment, and loosely supervised settings in which little interaction with the public is required.  The Veteran's psychiatric disabilities did not render him individually unemployable.  

For the period prior to June 29, 2016, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's PTSD with MDD.  Here, the examiner specifically indicated that the Veteran's disability        was productive of occupational and social impairment due to mild or transient symptoms rather than occupational and social impairment with reduced reliability and productivity.  Although the Veteran experienced PTSD with MDD symptoms, his vocational experience was not affected and he had a good relationship with his wife and child.  The evidence indicates that the Veteran maintained a job for 24 years without reported incidents or problems.  He has been married to the same person for over 60 years.  He exhibited no flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, or any other symptoms not listed in the examples of the rating criteria that would indicate occupational and social impairment with reduced reliability and productivity.    

The Board acknowledges that the examiner noted suicidal ideation as a symptom.  Although suicidal ideation is contained under the criteria for a 70 percent disability rating, the Board finds that this single symptom did not manifest to a degree that more nearly approximates a higher disability rating.  In this regard, the characterization of the severity of the disability and the GAF score assigned by the examiner does not suggest that such symptom impacted the Veteran's functioning, such that a higher rating is warranted.  The examiner assigned a GAF score of 65 which reflects some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well and with some meaningful interpersonal relationships.  Thus, although suicidal ideation is a symptom associated with a higher rating, the overall functional impairment resulting from his PTSD with MDD is consistent with a 30 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (although a veteran's symptomatology is the primary consideration, the rating schedule also requires an ultimate factual conclusion as to the level of social and occupational impairment). 

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD with MDD.  These include, but are not limited to distressing recollections of the trauma, distressing dreams of the trauma, flashbacks, avoidance, diminished interest in or participation in significant activities, hypervigilance, and exaggerated startle response.  Specifically, the Board has also considered many 
of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, or suspiciousness.  Id.

For the reasons set forth above, the Board finds the Veteran's symptoms more nearly approximate the rating criteria for a 30 percent disability rating prior to    June 29, 2016.  

Turning to the period from June 29, 2016, the Board again notes that the Veteran did not receive any treatment for his psychiatric disabilities during this period.  

The Veteran attended a June 2016 VA examination.  The examiner diagnosed PTSD with MDD, recurrent, mild.  The examiner listed the Veteran's PTSD symptoms, to include distressing memories, nightmares, flashbacks of stressful military experiences, psychological and physiological distress to internal and external cues resembling traumatic experiences, avoidance of stimuli associated with stressful military experiences, hypervigilance, anxiety, and exaggerated    startle response.  The Veteran's MDD symptoms included depressed mood nearly every day, fatigue, feelings of hopelessness and helplessness, and suicidal ideation.  The Veteran's overlapping symptoms of PTSD with MDD included irritability, diminished interest or pleasure in activities, concentration difficulties, and sleep disturbances.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods    of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran's report of social functioning was mostly consistent with the prior    VA examination.  He was still married and was the caretaker for his disabled     wife.  Difficulty communicating with her increased his anxiety, which resulted in increased difficulty staying asleep and an exacerbation of PTSD symptoms.  The Veteran denied having any hobbies or engaging in any social activities due to the constant care he must provide for his wife.  The Veteran reported having positive close relationships with two or three family members but noted the only family events he attends are funerals.  He reported having very few friends.  He was able  to perform all activities of daily living.  The Veteran last worked as a garbage   truck driver for 24 years prior to his retirement around age 62 due to his physical condition.  He stated that he struggled with mood swings, difficulty concentrating, anxiety, anger, difficulty sleeping, and feelings of overwhelming sadness because   of what happened to him while on active duty.  The Veteran did not seek or receive mental health services since his last VA Examination in 2012.  The Veteran stated that his depressive symptoms worsened over the past year due to his wife's ongoing
medical decline.  He reported feeling frustrated, hopeless, and helpless.  He endorsed insomnia.  He had infrequent nightmares.  The Veteran estimated three to four hours of sleep each night and fatigue the next day due to lack of sleep.  He reported feeling sad most days and noted that his appetite has decreased over the past year, although he had not noticed a significant change in weight.  The Veteran endorsed additional difficulties with concentration, short and long-term memory, poor frustration tolerance, and anger. 

On June 2016 VA examination the Veteran was appropriately groomed and casually dressed.  He exhibited no abnormal movements.  He demonstrated good eye contact and was polite and cooperative throughout the examination.  His speech was of normal tone, volume, frequency and spontaneity.  His mood was dysthymic and his affect was mood-congruent.  Thought processes were coherent, logical, and goal-directed.  Thought content was normal and he denied any current suicidal and homicidal ideation or intention.  Orientation was intact to person, place, time,       and situation.  Insight, judgment, and impulse control also appeared intact.  It        was again noted the Veteran's symptoms included recurrent distressing memories, recurrent distressing dreams, avoidance, diminished interest in activities, inability  to experience positive emotions, irritability, hypervigilance, exaggerated startle response, concentration difficulty, sleep disturbance, depressed mood, anxiety,   mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, night sweats, restlessness, reduced appetite, feelings of hopelessness and helplessness, reduced frustration tolerance, and fatigue.  

For the period from June 29, 2016, the Board finds that a preponderance of           the evidence is against a rating in excess of 50 percent for the Veteran's PTSD    with MDD.  Here, the examiner specifically indicated that the Veteran's disability  was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Deficiencies in most areas, such as work, family relations, judgment, thinking or mood were not shown.  Specifically, the Veteran successfully maintained gainful employment until his retirement.  He maintained successful relationships with his wife and child, and is able to be the sole caretaker for his ailing wife.  His thinking was coherent, logical, goal-directed, and contained normal thought content.  His judgement was intact.  During this period he did not present with obsessional rituals, speech problems, near- continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, or any other symptoms not listed in the examples of the rating criteria that would indicate occupational and social impairment, with deficiencies in most areas.

The Board again notes the Veteran reported suicidal ideation, which is a symptom listed in the 70 percent rating criteria.  However, there was no indication by the examiner that this symptom impaired the Veteran's occupational and social functioning to a level greater than that contemplated by the 50 percent rating assigned.  In Vazquez, the Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms         but also that those symptoms have caused occupational and social impairment         in most of the referenced areas.  Vazquez, 713 F.3d 112.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements,         or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The Board finds that such level of impairment has not been more nearly approximated in this case. 

For the reasons set for above, the Board finds the Veteran's symptoms more nearly approximate the rating criteria for a 50 percent disability rating from June 29, 2016.  

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected PTSD with MDD has manifested with symptoms that are contemplated in the applicable rating criteria.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular 
evaluation; they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do    not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  The Veteran has not alleged that his symptomatology is exceptional or unusual.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating for PTSD with MDD in excess of 30 percent prior to June 29, 2016 and in excess of 50 percent thereafter, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


